     Case 2:18-cv-08359-JTM-KWR Document 108 Filed 08/18/20 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


NATASHA TOLBERT ET AL.                              CIVIL ACTION


VERSUS                                              NO: 18-8359 C/W 18-10053


MARLIN GUSMAN ET AL.                                SECTION: “H”(1)



                            ORDER AND REASONS
      Before the Court are Defendants’ Motions in Limine (Docs. 74, 98). For
the following reasons, Defendants’ Motion to Exclude the Expert Testimony of
Celia Noehren is DENIED, and Defendants’ Omnibus Motion in Limine is
DENIED IN PART, GRANTED IN PART, and DEFERRED IN PART.


                                 BACKGROUND
      Plaintiffs Natasha Tolbert, Bridget Armstrong, and India Butler bring
this action on behalf of their minor children for the wrongful death of Narada
Mealey, an inmate at the Orleans Justice Center (“OJC”). 1 Plaintiffs allege
that Mealey did not receive proper medical treatment while incarcerated,


      1Case number 18-8359 brought by Tolbert and Armstrong was consolidated with case
number 18-10053 brought by India Butler.
                                         1
    Case 2:18-cv-08359-JTM-KWR Document 108 Filed 08/18/20 Page 2 of 8



resulting in his death. Plaintiffs bring state law medical malpractice claims
and federal law claims under 42 U.S.C. § 1983. There are two groups of
remaining defendants: those in law enforcement—Orleans Parish Sheriff
Marlin Gusman, Deputy Kaja Harrell, Sgt. Melvin Sparks, Kevin Lewis, and
Keiara Williams in their official capacities (the “Law Enforcement
Defendants”)—and those involved in Mealey’s medical treatment—Correct
Care Solutions, LLC (“CCS”), Rogelio Perez, and Monique Lawson (the
“Medical Defendants”). 2 Before the Court are two motions in limine. In the
first—filed by the Law Enforcement Defendants and adopted by the Medical
Defendants—Defendants move to exclude the expert testimony of Celia
Noehren, R.N., arguing that her opinion is improperly based on inadmissible
evidence. In the second, the Medical Defendants move for the exclusion of
certain evidence on various grounds. This Court will consider each argument
in turn.


                                 LAW AND ANALYSIS
      A. Celia Noehren
      First, Defendants move to exclude the testimony and report of Plaintiffs’
expert Celia Noehren. Noehren, a Certified Correctional Health Professional-
Registered Nurse, was retained to opine on Mealey’s medical care at the OJC.
Plaintiffs intend to introduce Noehren’s opinion in support of their § 1983
Monell claim against CCS. Specifically, they intend to introduce Noehren’s




      2   Several defendants were previously dismissed. See Docs. 105, 106.
                                              2
    Case 2:18-cv-08359-JTM-KWR Document 108 Filed 08/18/20 Page 3 of 8



opinion to show that CCS had notice of unconstitutional conditions at the OJC
prior to Mealey’s death. 3
      In preparing her report, Noehren reviewed and relied on reports
prepared by a monitor of the OJC (“Monitor Reports”). These reports were
issued pursuant to a Consent Judgment in another matter, Jones v. Gusman. 4
The Jones Consent Judgment appointed a monitor to oversee its
implementation and “file with the Court and provide the Parties with reports
describing the steps taken by [the Sheriff] to implement [the Consent
Judgment] and evaluate the extent to which [the Sheriff] has complied with
each substantive provision of the [Consent Judgment].” 5 Defendants argue
that both the Consent Judgment and the Monitor Reports are inadmissible,
and therefore, Noehren’s testimony and report should be excluded because she
relies on inadmissible evidence.
      The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if: (a) the expert’s scientific, technical, or
      other specialized knowledge will help the trier of fact to
      understand the evidence or to determine a fact in issue; (b) the
      testimony is based on sufficient facts or data; (c) the testimony is
      the product of reliable principles and methods; and (d) the expert
      has reliably applied the principles and methods to the facts of the
      case.




      3 436 U.S. 658, 691 (1978).
      4 Jones v. Gusman, No. 12-859 (E.D. La. 2012).
      5 Id., Doc. 466 at 46.

                                           3
     Case 2:18-cv-08359-JTM-KWR Document 108 Filed 08/18/20 Page 4 of 8



The current version of Rule 702 reflects the Supreme Court’s decisions in
Daubert v. Merrell Dow Pharms., Inc., 6 and Kumho Tire Co. v. Carmichael. 7
The threshold inquiry is whether the expert possesses the requisite
qualifications to render an opinion on a particular subject matter. 8 Having
defined the permissible scope of the expert’s testimony, a court next inquires
whether the opinions are reliable and relevant. 9 In undertaking this tripartite
analysis, courts must give proper deference to the traditional adversary system
and the role of the finder of fact within that system. 10 “Vigorous cross-
examination, presentation of contrary evidence, and careful instruction on the
burden of proof are the traditional and appropriate means of attacking shaky
but admissible evidence.” 11 As the “gatekeeper” of expert testimony, the trial
court enjoys broad discretion in determining admissibility. 12
       Defendants do not argue that Noehren is unqualified or that her opinions
are not reliable and relevant. Rather, Defendants complain that her opinion
relies on inadmissible evidence. They argue that the terms of the Consent
Judgment require that the Monitor Reports and Consent Judgment be
inadmissible. In fact, the Consent Judgment states that: “Reports issued by
the Monitor shall not be admissible against Defendant [the Orleans Parish
Sheriff’s Office “OPSO”] in any proceeding other than a proceeding related to


       6  509 U.S. 579 (1993).
       7  526 U.S. 137 (1999).
        8 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011); see also

Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow
an expert witness to testify if it finds that the witness is not qualified to testify in a particular
field or on a given subject.”).
        9 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).
        10 See Daubert, 509 U.S. at 596.
        11 Id.
        12 Wellogix, Inc. v. Accenture, L.L.P., 716 F.3d 867, 881 (5th Cir. 2013).

                                                  4
    Case 2:18-cv-08359-JTM-KWR Document 108 Filed 08/18/20 Page 5 of 8



the enforcement of [the Consent Judgment].” 13 It further states that: “Any
admission made for the purpose of [the Consent Judgment] is not admissible if
presented by Third Parties in another proceeding.” 14 Here, Plaintiffs do not
intend to admit the Monitor Reports against the OPSO. Rather, they intend to
use them only in support of their claim against CCS. CCS was not a party to
the Consent Judgment.
      Even so, Federal Rule of Evidence 703 provides that: “If experts in the
particular field would reasonably rely on those kinds of facts or data in forming
an opinion on the subject, they need not be admissible for the opinion to be
admitted.” The Monitor Reports are the type of information on which an expert
in the field of correctional healthcare would reasonably rely. The Monitor
Reports contain facts regarding the staffing, protocols, training, and medical
care at the OJC. Further, Noehren does not solely rely on these reports in
reaching her opinion. Accordingly, even assuming the Monitor Reports were
inadmissible, Noehren did not err in relying on them, and her opinion and
testimony are not excluded on this ground.
      B. Consent Judgment and Monitor Reports
      Similarly, in their second Motion in Limine, the Medical Defendants
move for the exclusion of the Consent Judgment and Monitor Reports. Again,
they argue that the terms of the Consent Judgment require that result. As
discussed above, this argument fails, and this Court will not exclude these




      13   Jones, No. 12–859, Doc. 466, at 46.
      14   Id. at 48.
                                                 5
    Case 2:18-cv-08359-JTM-KWR Document 108 Filed 08/18/20 Page 6 of 8



documents on this ground. The Court, however, defers a decision on the
ultimate admissibility of these documents to trial.
      C. Suggestions that CCS has Final Policymaking Authority
      Next, Defendants seek to exclude evidence and testimony suggesting
that CCS has final policymaking authority over the operations at OJC.
Defendants argue that under the terms of the Consent Judgment, the
Compliance Director—not CCS—has final policymaking authority. Plaintiffs
dispute this factual assertion, arguing that CCS was delegated authority for
the provision of medical services at the OJC. Accordingly, Defendants’ Motion
asks this Court to make a factual determination inappropriate at the motion
in limine stage.
      D. Recorded Phone Calls
      Defendant asks this Court to prevent Plaintiffs from playing phone calls
made by the decedent from the OJC to family and friends in the hours before
his death because they are overly prejudicial. This Court finds that their
probative value outweighs their prejudice. The tapes are direct and
contemporaneous evidence of the decedent’s condition and experience in the
jail leading up to his death. Defendants’ Motion is summarily denied.
      E. Prior Incidents
      Defendants seek an order excluding evidence regarding the care and
medical treatment of other inmates at the OJC. Plaintiffs admit that they do
not intend to admit any evidence of particular events outside of the information
contained in the Monitor Reports discussed above. Regardless, Defendants’
request lacks sufficient specificity for this Court to issue a blanket order



                                       6
     Case 2:18-cv-08359-JTM-KWR Document 108 Filed 08/18/20 Page 7 of 8



limiting this type of evidence. Accordingly, ruling on this request is deferred to
trial.
         F. OPSO Investigative Report
         Defendants next argue that the OPSO Investigative Report following
Mealey’s death should be excluded. The Plaintiffs agree that the OPSO
Investigative Report cannot be offered into evidence. Accordingly, this motion
is granted.
         G. Testimony of Isrealy Mealey and Gayle Livaccari
         Finally, Defendants seek to exclude the testimony of lay witnesses,
Isrealy Mealey and Gayle Livaccari, arguing that they do not have personal
knowledge regarding the treatment and care of the decedent while at the OJC.
Without more, this Court finds no reason to exclude their testimony on this
basis. Plaintiffs may admit the testimony of Mealey or Livaccari on issues for
which they do have personal knowledge. Certainly, the Court will require any
testimony admitted at trial to comply with the Federal Rules of Evidence.
Accordingly, this request is denied.


                                 CONCLUSION
         For the foregoing reasons, the Defendants’ Motion to Exclude the Expert
Testimony of Celia Noehren is DENIED, and Defendants’ Omnibus Motion in
Limine is DENIED IN PART, GRANTED IN PART, and DEFERRED IN PART
as outlined above.




                                         7
Case 2:18-cv-08359-JTM-KWR Document 108 Filed 08/18/20 Page 8 of 8



               New Orleans, Louisiana this 18th day of August, 2020.


                              ____________________________________
                              JANE TRICHE MILAZZO
                              UNITED STATES DISTRICT JUDGE




                                8
